Citation Nr: 0518351	
Decision Date: 07/06/05    Archive Date: 07/14/05

DOCKET NO.  04-05 596	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, 
Hawaii


THE ISSUES

1.  Evaluation of left knee torn anterior cruciate ligament 
injury, status post arthroscopic surgery with reconstruction, 
currently rated as 20 percent disabling.

2.  Evaluation of right scaphoid nonunion, status post 
surgical repair, currently rated as 10 percent disabling.

3.  Evaluation of status post left pectoralis tear, muscle 
group II, currently rated as 20 percent disabling.


ATTORNEY FOR THE BOARD

C. Lawson, Counsel




INTRODUCTION

The veteran served on active duty from August 1993 to 
February 2001.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2002 rating determination of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Honolulu, Hawaii.  In June 2004, the initial evaluation 
for the left knee disability was changed to 20 percent 
effective from the day following service discharge.

The veteran had perfected an appeal of the June 2002 denial 
of service connection for low back disability.  However, in 
June 2004, the RO granted service connection for mechanical 
low back pain with abnormal bone scan of the spine at T-2 and 
mild degenerative disc disease.  Accordingly, the matter of 
service connection for low back disability is not on appeal.

The appeal concerning right scaphoid nonunion, status post 
surgical repair, is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if further action is required on his part.


FINDINGS OF FACT

1.  Left knee torn anterior cruciate ligament injury, status 
post arthroscopic surgery with reconstruction, is manifested 
by no more than moderate impairment.

2.  Status post left pectoralis tear is manifested by no more 
than moderate impairment of Muscle Group II.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 20 
percent for left knee torn anterior cruciate ligament injury, 
status post arthroscopic surgery with reconstruction have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 
4.71a, Diagnostic Code 5257 (2004).

2.  The criteria for a disability rating in excess of 20 
percent for status post left pectoralis tear, Muscle Group 
II, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. § 4.56, Diagnostic Code 5302 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to notify and assist

VA has a duty to notify claimants for VA benefits of 
information necessary to submit to complete and support a 
claim and to assist claimants in the development of evidence.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2004).  In this case, VA's duties have been fulfilled to the 
extent possible.

Specifically, VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim, (2) that VA will seek to provide, and 
(3) that the claimant is expected to provide.  In what can be 
considered a fourth element of the requisite notice, VA must 
also request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  38 C.F.R. 
§ 3.159(b)(1); see 38 U.S.C.A. § 5103A(g).  

Prior to the initial adjudication of the claims, VA satisfied 
its duty to notify by means of an April 2001 development 
letter from the RO to the veteran.  He was told of what was 
required to substantiate his service connection claims and of 
his and VA's respective duties, and was asked to submit 
evidence and/or information to the RO.  See VAOPGCPREC 8-03.  
An additional development letter was sent in March 2004.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  
38 U.S.C.A. § 5103A(a), (d); 38 C.F.R. § 3.159(c), (d).  
Here, the record contains the veteran's service medical 
records and identified VA medical records.  There are no 
relevant records that the RO failed to obtain.  The veteran 
was also afforded VA examinations in November 2001 and May 
2004.  

The duty to notify and assist having been met by the RO to 
the extent possible, the Board turns to the analysis of the 
veteran's claims on the merits.

Claims for higher ratings - general

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4 (2004).  Separate 
diagnostic codes identify the various disabilities.  VA has a 
duty to acknowledge and consider all regulations which are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).

The veteran is contesting the disability evaluations that 
were assigned following the grant of service connection for 
left knee torn anterior cruciate ligament injury, status post 
arthroscopic surgery with reconstruction, and status post 
left pectoralis tear, Muscle Group II.  This matter therefore 
is to be distinguished from one in which a claim for an 
increased rating of a disability has been filed after a grant 
of service connection.  The United States Court of Appeals 
for Veterans Claims (Court) has observed that in the latter 
instance, evidence of the present level of the disability is 
of primary concern, Fenderson v. West, 12 Vet. App. 119, 126 
(1999) (citing Francisco v. Brown, 7 Vet. App. 55 (1994)), 
and that as to the original assignment of a disability 
evaluation, VA must address all evidence that was of record 
from the date the filing of the claim on which service 
connection was granted (or from other applicable effective 
date).  See Fenderson, 12 Vet. App. at 126-127.  Accordingly, 
the evidence pertaining to an original evaluation might 
require the issuance of separate, or "staged," evaluations 
of the disability based on the facts shown to exist during 
the separate periods of time.  Id.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


Left knee torn anterior cruciate ligament injury, status post 
arthroscopic surgery with reconstruction

The normal range of motion for the knee is from 0 degrees 
extension to 140 degrees flexion.  38 C.F.R. § 4.71, Plate II 
(2003).  Under Diagnostic Code 5260, flexion of the leg 
limited to 60 degrees warrants a noncompensable evaluation; 
flexion limited to 45 degrees warrants a 10 percent 
evaluation; flexion limited to 30 degrees warrants a 
20 percent rating; and flexion limited to 15 degrees warrants 
a 30 percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 
5260 (2003). 

Under Diagnostic Code 5261, extension limited to 5 degrees 
warrants a noncompensable evaluation; extension limited to 
10 degrees warrants a 10 percent evaluation; extension 
limited to 15 degrees warrants a 20 percent evaluation; 
extension limited to 20 degrees warrants a 30 percent 
evaluation; extension limited to 30 degrees warrants a 
40 percent evaluation; and extension limited to 45 degrees 
warrants a 50 percent evaluation.  38 C.F.R. § 4.71a, 
Diagnostic Code 5261 (2003).

Under the criteria for impairment of the knee other than 
ankylosis, a 10 percent evaluation is assigned for slight 
impairment of a knee, a 20 percent evaluation is assigned for 
moderate impairment of a knee and a 30 percent evaluation is 
assigned for severe impairment of a knee as measured by the 
degree of recurrent subluxation or lateral instability.  38 
C.F.R. § 4.71a, Diagnostic Code 5257 (2003). 

After having carefully reviewed the evidence of record, the 
Board finds that the preponderance of the evidence is against 
an initial evaluation in excess of 20 percent for left knee 
torn anterior cruciate ligament injury, status post 
arthroscopic surgery with reconstruction.  

The veteran had a left knee injury in service with an 
anterior cruciate ligament tear and possible other knee 
ligament injury.  He had a left knee anterior cruciate 
ligament reconstruction in service May 1999.  At the time of 
the surgery, a medial femoral condyle osteochondral lesion 
was present, and the surgeon microfractured it using a mallet 
and an awl.  On service examination in June 2000, he had 
crepitus and apprehension in his knee, consistent with 
retropatellar pain syndrome.  His anterior cruciate ligament 
was intact and had mild laxity.

A post-service VA outpatient treatment record dated in May 
2001 shows that the veteran's left knee had no acute 
effusions, warmth, or tenderness.  

At the time a November 2001 VA examination, the veteran 
stated that his left knee was still very painful, and that 
there was numbness on the lateral aspect of the knee.  He 
stated that it frequently buckled and locked up occasionally, 
and that it was frequently weak.  He stated that the pain was 
chronic and that it was worse with stairs and changes in the 
weather.  His posture and gait were normal.  He had some pain 
in his left knee with toe walk and heel walk and some 
instability.  His range of motion was from 0-140 degrees.  
There was some pain in the left knee to the medial joint and 
lateral collateral ligament.  There was no swelling or 
crepitations of flexion or extension.  Anterior drawer test 
was negative.  X-rays revealed no significant bony 
abnormalities.  The diagnosis was left knee torn anterior 
cruciate ligament status post reconstruction with chronic 
pain, weakness, and numbness along the lateral aspect 
secondary to the surgery.  

On VA examination in March 2004, the veteran reported 
discomfort that ranged between 4 and 6 on a scale of 10, and 
he stated that he could walk no more than 1 block.  He 
indicated that the knee bothered him when he bent, stooped, 
crouched, or crawled.  He stated that he had no problem 
getting in and out of his car or truck.   Physical 
examination revealed slight enlargement of the left knee 
without cracking, crepitus, or instability.  There was some 
possible loosening of the anterior cruciate ligament per 
anterior drawer sign.  Range of motion of the knee was from 
0-140 degrees and excursion was 5 while speed and strength 
were 4 and endurance was 1-2.  X-rays showed no degenerative 
joint disease.  The examiner stated that the knee range of 
motion was satisfactory, and that as far as repeated 
activity, he did not believe that there was any change in 
knee range of motion.

The Board finds that the above-described symptoms are 
indicative of no more than a 20 percent evaluation under 
Diagnostic Code 5257.  On VA examination in November 2001, 
the veteran complained of instability; however, anterior 
drawer test was negative.  On VA examination in May 2004, 
there was no instability, but there was some possible 
loosening of the anterior cruciate ligament per anterior 
drawer sign.  These findings of some possible loosening of 
the ligament with no instability actually demonstrated on 
examination do no approximate severe impairment of a knee, as 
measured by the degree of recurrent subluxation or lateral 
instability.

The Board has considered whether the application of DeLuca v. 
Brown, 8 Vet. App. 202 (1995) would warrant a higher 
evaluation.  The veteran's knee is evaluated under Diagnostic 
Code 5257, which does not contemplate limitation of motion, 
and thus the holding in DeLuca is not applicable to the 
veteran's claim for an increased evaluation, and would not 
serve as a basis for the grant of an increased evaluation.  
See Johnson v. Brown, 9 Vet. App 7, 11 (1996) (holding that 
Diagnostic Code 5257 is not predicated on loss of range of 
motion and thus 38 C.F.R. §§ 4.40 and 4.45 are not applicable 
to a disability rated under that Diagnostic Code).

Additionally, the Board notes that limitation of motion and 
instability of the knee are two, separate disabilities.  A 
veteran can be rated separately under limitation of motion of 
the knee and instability.  See VAOGCPREC 23-97 (July 1, 1997) 
(when a claimant has arthritis and is rated under instability 
of the knee, that those two disabilities may be rated 
separately under 38 C.F.R. §§ 4.71a, Diagnostic Codes 5003 or 
5010 and Diagnostic Code 5257); see also VAOPGCPREC 9-98 
(August 14, 1998).  Here, however, the veteran was shown to 
have full range of motion, from 0 to 140 degrees, on VA 
examinations in November 2001 and May 2004.  Also, x-rays 
revealed no findings of arthritis.  

A separate rating must be based upon additional disability.  
When a knee disorder is already rated under Code 5257, the 
veteran must also have limitation of motion under Code 5260 
or Code 5261 in order to obtain a separate rating for 
arthritis.  If the veteran does not at least meet the 
criteria for a zero-percent rating under either of those 
Codes, there is no additional disability for which a rating 
may be assigned.  Cf. Degmetich v. Brown, 104 F.3d 1328, 1331 
(Fed. Cir. 1997) (assignment of zero-percent ratings is 
consistent with requirement that service connection may be 
granted only in cases of currently existing disability).  As 
arthritis of the left knee has been ruled out on x-ray and 
the veteran has normal range of motion of the knee from 0-140 
degrees, with no expected change in motion with repeated 
activity, a separate, compensable rating under Diagnostic 
Code 5003 is not warranted.

The veteran is competent to report his symptoms.  To the 
extent that the veteran asserted that he warranted more than 
the initial evaluation of 10 percent for his left knee, he 
was correct, and the RO granted him a 20 percent evaluation.  
However, to the extent that he asserts he warrants more than 
a 20 percent evaluation, the medical findings do not support 
his assertions.  The Board has considered his complaints but 
finds that the 20 percent evaluation contemplates those 
complaints.  A 20 percent evaluation is indicative of a 
moderate knee disability, and the medical findings establish 
a knee disability that is no more than moderate.  The Board 
attaches greater probative weight to the clinical findings of 
skilled, unbiased professionals than to the veteran's 
statements, even if sworn, in support of a claim for monetary 
benefits.  Taking the veteran's contentions into account and 
the medical findings, an initial evaluation in excess of 
20 percent is not warranted for left knee torn anterior 
cruciate ligament injury, status post arthroscopic surgery 
with reconstruction.  The preponderance of the evidence is 
against his claim, and there is no doubt to be resolved.  
Gilbert, 1 Vet. App. at 55.


Status post left pectoralis tear, muscle group II

The Board notes that the veteran's left arm is his minor 
extremity and thus only evaluations pertaining to the minor 
extremity are reported below.

The veteran's service-connected disability has been evaluated 
pursuant to Diagnostic Code 5302, which provides the rating 
criteria for Muscle Group II of the shoulder girdle and arm.  
The function of this muscle group is described as depression 
of the arm from vertical overhead to hanging at side (1, 2); 
downward rotation of the scapula (3, 4); 1 and 2 act with 
Group III in forward and backward swing of the arm with (1) 
being the pectoralis major II (costosternal), (2) being the 
latissimus dorsi and teres major, (3) being the pectoralis 
minor, and (4) being the rhomboid.

Under this Diagnostic Code, a 30 percent disability 
evaluation is assigned when there is evidence of severe 
impairment in the muscle group of the minor arm.  A 
20 percent evaluation is assigned for moderately severe 
impairment of the minor arm or when there is evidence of 
moderate impairment in either arm.  Id.  A noncompensable 
evaluation is assigned for slight impairment of Muscle Group 
II in the minor arm.  Id.  

A severe muscle wound is a through and through or deep 
penetrating wound due to high velocity missile or large or 
multiple low velocity missiles, or with shattering bone 
fracture or open comminuted fracture with extensive 
debridement, prolonged infection or sloughing of soft parts, 
intermuscular binding and scarring.  38 C.F.R. 
§ 4.56(d)(4)(i) (2004).  Objective findings of a severe 
muscle wound are manifested by ragged, depressed and adherent 
scars indicating wide damage to muscle groups in missile 
track.  Id.  Palpation shows loss of deep fascia or muscle 
substance, or soft flabby muscles in wound area.  Id.  
Muscles swell and harden abnormally in contraction.  Id.  
Tests of strength, endurance, or coordinated movements 
compared with corresponding muscles of the uninjured side 
indicate severe impairment of function.  Id.  

The criteria of 38 C.F.R. § 4.56 are only guidelines for 
evaluating muscle injuries from gunshot wounds or other 
trauma, and the criteria are to be considered with all 
factors in the individual case.  Robertson v. Brown, 5 Vet. 
App. 70 (1993). 

After having carefully reviewed the evidence of record, the 
Board finds that the preponderance of the evidence is against 
an evaluation in excess of 20 percent for status post left 
pectoralis tear, muscle group II.  

On VA examination in November 2001, the veteran complained of 
decreased strength and range of motion of the left shoulder.  
There was deformity of the left pectoralis with loss of 
medial mass.  It was slightly tender to palpation.  There was 
some weakness of the left shoulder due to the pectoralis 
tear.  Range of motion of the left shoulder was flexion to 
180 degrees; abduction to 170 degrees, external rotation to 
90 degrees, and internal rotation to 70 degrees.  The 
examiner diagnosed status post left pectoralis tear, muscle 
group II, with tenderness in the middle lateral aspect of the 
pectoralis with deformity; decreased range of motion of the 
left shoulder to a small degree on internal rotation and 
abduction.

On VA examination in May 2004, the veteran stated that 
occasionally he would have a jolt of pain if he reached in 
the wrong area with his arm or lifted something heavy.  
Otherwise, he did not have symptoms from his pectoralis and 
the muscle itself did not cause any particular embarrassment.  
On physical examination, the left pectoralis appeared normal.  
There examiner stated that there may be a minimal tear 
laterally that was not tender.  There was no apparent 
definite disruption of the muscle although there may be 
lateral disruption.  The examiner diagnosed left pectoralis 
tear with persistent symptoms; symptoms are out of proportion 
to clinical findings.  It was noted that the condition 
interfered with lifting of the veteran's left arm.

The Board notes that the 30 percent evaluation is the maximum 
evaluation that the veteran can obtain for a muscle injury to 
Muscle Group II for the minor arm.  The 30 percent evaluation 
contemplates a severe injury to that muscle group.  At worst, 
the veteran's disability has been described as slightly 
tender with some weakness and decreased range of motion to a 
small degree, with loss of medial mass, i.e., deformity.  
Thus, as a severe disability is not demonstrated by the 
medical evidence, a higher evaluation is not warranted under 
that Diagnostic Code.  See 38 C.F.R. § 4.73, Diagnostic Code 
5302.

The Board has considered whether the veteran warrants a 
separate evaluation for the decreased range of motion (i.e., 
internal rotation and abduction)to a small degree that he has 
in his left arm under 38 C.F.R. § 4.59 (2004); however, 
because the veteran is in receipt of a compensable 
evaluation, a separate evaluation under this regulation is 
not appropriate.  Additionally, it must be noted that 
38 C.F.R. §§ 4.40 and 4.45 (2004) are not applicable because 
Diagnostic Code 5302 does not contemplate limitation of 
motion based upon a joint abnormality (as opposed to 
limitation of motion based upon a muscle injury).  See 
Johnson v. Brown, 9 Vet. App. 7 (1996); see also DeLuca v. 
Brown, 8 Vet. App. 202 (1995); VAOPGCPREC 9-98 (August 1998).  
Moreover, symptoms such as weakness, loss of power, fatigue-
pain, etc., are specifically contemplated by Diagnostic Code 
5302.  See 38 C.F.R. § 4.56(c) (2004).  

The veteran is competent to report his symptoms.  To the 
extent that he has asserted that he warrants more than a 
20 percent evaluation, the medical findings do not support 
his contentions.  The Board attaches greater probative weight 
to the clinical findings of skilled, unbiased professionals 
than to the veteran's statements and testimony, even if 
sworn, in support of a claim for monetary benefits.  For the 
reasons discussed above, the Board finds the preponderance of 
the evidence is against an initial evaluation in excess of 20 
percent for status post left pectoralis tear, muscle group 
II.  The evidence in this case is not so evenly balanced so 
as to allow application of the benefit of the doubt rule.  
See Gilbert, 1 Vet. App. at 55. 

Extraschedular

Preliminary review of the record reveals that in June 2002, 
the RO expressly considered referral of the case to the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service for the assignment of an extraschedular 
rating under 38 C.F.R. § 3.321(b)(1) (2004) for the claims on 
appeal.  This regulation provides that to accord justice in 
an exceptional case where the schedular standards are found 
to be inadequate, the field station is authorized to refer 
the case to the Under Secretary for Benefits or the Director, 
Compensation and Pension Service for assignment of an 
extraschedular evaluation commensurate with the average 
earning capacity impairment.  The governing criteria for such 
an award is a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked inference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.  The Court 
has held that the Board must address referral under 38 C.F.R. 
§ 3.321(b)(1) only where circumstances are presented which 
the Director of VA's Compensation and Pension Service might 
consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).  The March 2004 examination report 
indicates that the conditions play a part in the veteran's 
life as a computer tech and that he has missed some work due 
to his disabilities.  However, marked interference with 
employment is not claimed or shown, and there have been no 
recent hospitalizations due to the disabilities at issue.  
Having reviewed the record with these mandates in mind, the 
Board finds no basis for further action on this question. 
VAOPGCPREC. 6-96 (1996).


ORDER

Entitlement to a disability rating in excess of 20 percent 
for left knee torn anterior cruciate ligament injury, status 
post arthroscopic surgery with reconstruction is denied.

Entitlement to a disability rating in excess of 20 percent 
for status post left pectoralis tear, muscle group II, is 
denied.


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is 
necessary to ensure that there is a complete record upon 
which to decide the veteran's claims so that he is afforded 
every possible consideration.

In a VA Form 21-4142 dated June 13, 2001, the veteran stated 
that his wrist disability was evaluated at Tripler Army 
Medical Center (TAMC) on February 13, April 3, and April 19, 
2001, by Dr. L and Dr. J.  He stated that for three months 
information was gathered for a case study.  Some records were 
obtained from TAMC, but they are not the ones described by 
the veteran.  Additionally, in his March 2003 notice of 
disagreement, the veteran stated that he had revisited 
doctors on several occasions for cortisone injections in his 
wrist.  

When reference is made to pertinent medical records, VA is on 
notice of their existence and has a duty to assist the 
veteran to attempt to obtain them.  See Ivey v. Derwinski, 2 
Vet. App. 320, 323 (1992); see also Jolley v. Derwinski, 1, 
Vet. App. 37 (1990).  The records references above should be 
obtained in compliance with VA's duty to assist.  The veteran 
should also be afforded a new examination in compliance with 
VA's duty to assist.  See Snuffer v. Gober, 10 Vet. App. 400 
(1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 
11-95 (1995).

Accordingly, this matter is REMANDED for the following 
actions:

1.  Obtain and associate with the claims file 
copies of veteran's treatment records for his 
right wrist disability from Tripler Army 
Medical Center dated from February to April 
2001, including from Dr. L and Dr. J; as well 
as copies of the veteran's treatment records 
from the doctors who provided cortisone 
injections in his wrist.  

2.  Schedule the veteran for a VA orthopedic 
examination.  The claims file must be made 
available to the examiner and the examiner 
should indicate in his/her report whether or 
not the claims file was reviewed.  Any 
indicated tests, including x-rays, should be 
accomplished.  A rationale for any opinion 
expressed should be provided.

The examiner should identify all 
residuals attributable to the service-
connected right scaphoid nonunion, 
status post surgical repair.  

The examiner should note the range of 
motion for the right wrist and thumb.  
Whether there is any pain, weakened 
movement, excess fatigability or 
incoordination on movement should be 
noted, and whether there is likely to be 
additional range of motion loss due to 
any of the following should be 
addressed: (1) pain on use, including 
during flare-ups; (2) weakened movement; 
(3) excess fatigability; or (4) 
incoordination.  The examiner(s) is 
asked to describe whether pain 
significantly limits functional ability 
during flare-ups or when the wrist and 
thumb are used repeatedly.  All 
limitation of function must be 
identified.   If there is no pain, no 
limitation of motion and/or no 
limitation of function, such facts must 
be noted in the report.

3.  The AMC should then readjudicate the 
claim on appeal in light of all of the 
evidence of record.  If the issue remains 
denied, the veteran should be provided with a 
supplemental statement of the case and 
afforded a reasonable period of time within 
which to respond thereto.  See 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5214, 5215, 5224, 
5228.  The Board points out that effective on 
August 26, 2002, the regulations pertaining 
to evaluations for finger disabilities 
changed, and that the old and new criteria 
should be considered. See 64 Fed. Reg. 25202-
25210 (May 11, 1999).  Thereafter, the case 
should be returned to the Board after 
compliance with requisite appellate 
procedures.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                        
____________________________________________
	P. M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


